Citation Nr: 1603439	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, including as due to pancreatic cancer.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1968, including in the Republic of Vietnam from May 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied, in pertinent part, the Veteran's claims of service connection for pancreatic cancer, including as due to in-service herbicide exposure, and for diabetes mellitus, including as due to pancreatic cancer.  The Veteran disagreed with this decision in August 2014.  He perfected a timely appeal in July 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence demonstrates that the Veteran served in the Republic of Vietnam from May 1967 to June 1968; thus, his in-service herbicide exposure is presumed.

2.  The record evidence is in relative equipoise as to whether the Veteran's in-service herbicide exposure caused his pancreatic cancer.

3.  The record evidence shows that the Veteran's pancreatic cancer caused his diabetes mellitus.


CONCLUSIONS OF LAW

1.  Pancreatic cancer, to include as due to herbicide exposure, was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Diabetes mellitus is proximately due to or the result of a service-connected condition.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for pancreatic cancer, including as due to in-service herbicide exposure, and for diabetes mellitus, including as due to pancreatic cancer, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claims

The Veteran contends that he incurred pancreatic cancer during active service.  He specifically contends that his in-service herbicide exposure while on active service in the Republic of Vietnam caused or contributed to his current pancreatic cancer.  He also contends that he incurred diabetes mellitus during service or, alternatively, his pancreatic cancer caused or contributed to his current diabetes mellitus.  He specifically contends that he experienced diabetes mellitus following a total pancreatectomy to treat his pancreatic cancer.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service - the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, such as malignant tumors and diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease may at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is required a combination manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only when the condition noted in service (or the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  Id.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the proposition that continuity of symptomatology in 38 C.F.R. § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

VA regulations provide that a Veteran who, during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under current VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, hairy cell leukemia, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposure to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's pancreatic cancer is related to his in-service herbicide exposure.  As will be discussed below, there is evidence both in support of and against the Veteran's assertion that his exposure to herbicides while on active service in the Republic of Vietnam caused or contributed to his pancreatic cancer.

In this regard, the Veteran's service personnel records confirm that he served in-country in the Republic of Vietnam from May 1967 to June 1968.  The Veteran has the requisite Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii), and he is presumed to have been exposed during such service to an herbicide agent.  Id; see also Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  In such circumstances, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Pancreatic cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service exposure to an herbicide agent.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam (see 38 C.F.R. § 3.309(e)), but must also determine whether his disability was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact that the Veteran did not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude the Veteran from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation, showing that the Veteran's exposure to Agent Orange during service caused his pancreatic cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Based upon its review of the scientific and medical literature on the potential health effects of exposure to herbicides literature, the National Academy of Sciences (NAS) places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome. The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association. See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012) ("Update 2010"); see also LeFevre v. Sec'y, Dep't of Veterans Affairs, 66 F.3d 1191, 1194-5 (Fed. Cir. 1995) (discussing the NAS categories for diseases suspected of association with in-service herbicide exposure).  As noted in the Update 2010, the NAS "found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and...pancreatic cancer."  Id., at 47,927.  This placed pancreatic cancer in category 3.  Although the NAS's statistical analysis of the scientific and medical data, as it pertains to pancreatic cancer, cannot be the sole basis to defeat a determination of direct service connection, it still remains as a source of relevant, competent medical evidence that the Board may consider "when assessing whether the totality of the evidence is sufficient to establish direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009).

In contrast, the evidence also contains a competent medical opinion received by .VA in November 2014 from J.M.W., D.O., concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and pancreatic cancer.  Dr. J.M.W. opined in his comprehensive medical opinion that it was more likely than not that the Veteran's in-service herbicide exposure caused his pancreatic cancer.  This clinician reviewed and discussed relevant medical literature in extensive detail as rationale for his positive nexus opinion between the Veteran's in-service herbicide exposure and pancreatic cancer.  The Board finds that Dr. J.M.W.'s November 2014 opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran has contended throughout the pendency of this appeal that his in-service herbicide exposure caused or contributed to his pancreatic cancer.  The evidence is in relative equipoise as to whether there is an etiological link between pancreatic cancer and herbicide exposure as, on the one hand, the NAS has found inadequate or insufficient evidence supporting a link and, on the other hand, the Veteran has presented competent medical evidence of an etiological link between his pancreatic cancer and his in-service exposure to Agent Orange in Dr. J.M.W.'s November 2014 opinion.  See Combee, 34 F.3d at 1043-1044.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to Agent Orange and his subsequent development of pancreatic cancer.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for pancreatic cancer have been met.

The Board next finds that the evidence supports granting the Veteran's claim of service connection for diabetes mellitus as proximately due to or the result of his pancreatic cancer.  The Board already has determined that the Veteran's pancreatic cancer is of service origin, as it is causally related to his in-service herbicide exposure.  The Veteran also contends that his pancreatic cancer caused or contributed to his diabetes mellitus.  He specifically contends that he developed diabetes mellitus following a total pancreatectomy in April 2013 to treat his pancreatic cancer.  The Board agrees.  The record evidence shows that, following the Veteran's total pancreatectomy in April 2013, he was diagnosed as having diabetes mellitus that related to this surgical procedure undertaken to treat his service-connected pancreatic cancer.  For example, the Veteran was seen in the emergency room (ER) of a private hospital in June 2013 with a complaint of chest pain after falling at home.  It was noted that the Veteran had been feeling lightheaded "fairly frequently in recent weeks whenever he would stand up.  Yesterday he had gotten up to go to the bathroom when he felt lightheaded and the next thing he knew he was lying [sic] on the floor.  He had apparently fallen [sic] and hit his chest on some furniture.  He has continued to have the pain in his right upper rib cage."  The Veteran reported feeling weaker after a recent procedure (called a Whipple procedure) to treat his pancreatic cancer.  A history of diabetes mellitus was noted.  The discharge diagnoses included diabetes mellitus secondary to pancreatic cancer and Whipple procedure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); but see 38 U.S.C.A. § 1113(a) (presumption rebuttable regarding service connection for diabetes mellitus where there is affirmative evidence to establish that an intercurrent cause or injury which is a recognized cause of any of the diseases within the purview of section 1116); 38 C.F.R. § 3.307(d).

The Veteran has contended that he incurred diabetes mellitus following a total pancreatectomy to treat his service-connected pancreatic cancer.  The record evidence supports the Veteran's assertions.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection on a secondary basis for diabetes mellitus as proximately due to, or the result of, the (now) service-connected pancreatic cancer have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for pancreatic cancer, as a direct result of in-service herbicide exposure, is granted.

Entitlement to service connection for diabetes mellitus, as secondary to the service-connected pancreatic cancer, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


